Citation Nr: 1232254	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with depression, evaluated as 30 percent disabling prior to May 30, 2012, and 50 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In an August 2012 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for PTSD with depression by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011).
In a July 2012 statement, the Veteran, through his representative, indicated that the issues on appeal were entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to an increased rating for service-connected PTSD.  See July 2012 VA Form 646.

In an August 2012 statement, the Veteran, through his representative, indicated that the Veteran wished to withdraw his appeal "on the grounds that he [was] completely satisfied with his current rating percentage."  See August 2012 statement in support of claim.  

The Board finds that the August 2012 written statement from the Veteran qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed without prejudice as it relates to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

					(CONTINUED ON NEXT PAGE)

ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for tinnitus is dismissed.

The claim for entitlement to an increased rating for PTSD with depression is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


